EXHIBIT 10.2

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED TERM LOAN NOTE

This First Amendment to Second Amended and Restated Term Loan Note (as the same
may from time to time be amended, restated, modified or otherwise supplemented,
this “First Amendment”) is dated this 18th day of June, 2010 from Green Plains
Grain Company LLC, a Delaware limited liability company (“IA Borrower”), and
Green Plains Grain Company TN, LLC, a Delaware limited liability company (“TN
Borrower”, together with IA Borrower and their successors and assigns, each a
“Borrower” and collectively, the “Borrowers”), to and in favor of First National
Bank of Omaha, a national banking association (together with its successors and
assigns, the “Lender”). Capitalized terms used herein and not otherwise defined
have the meanings ascribed to them in the Credit Agreement (defined below).

RECITALS

WHEREAS, Borrowers executed and delivered to Lender a Second Amended and
Restated Term Loan Note dated April 19, 2010 (as the same may from time to time
be amended, restated, modified or otherwise supplemented, the “Original Term
Loan Note”);

WHEREAS, the Original Term Loan Note was given in connection with, and governed
by, the Second Amended and Restated Credit Agreement dated April 19, 2010 by and
among Borrowers and Lender (as the same may be from time to time be amended,
restated, modified or otherwise supplemented, the “Credit Agreement”);

WHEREAS, Borrowers and Lender are entering into the First Amendment to Second
Amended and Restated Credit Agreement dated June 18, 2010 to, among other
things, change the Term Loan Maturity Date to August 1, 2013; and

WHEREAS, Borrowers and Lender desire to amend the Original Term Loan Note in
order to reflect such change.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

1. Each reference in the third paragraph of the Original Term Loan Note to “May
1, 2015” is hereby amended to state “August 1, 2013.”

2. Except as specifically amended herein, the Original Term Loan Note shall
remain in full force and effect as originally executed.

3. This First Amendment shall be binding on the successors and assigns of the
parties hereto.

4. This First Amendment may be executed in any number of counterparts, each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute but one and the same agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this First Amendment as of the day
and year first set forth above.

 

BORROWERS: Green Plains Grain Company LLC By:   /s/ Jerry Peters Name:   Jerry
Peters Title:   Chief Financial Officer Green Plains Grain Company TN LLC By:  
/s/ Jerry Peters Name:   Jerry Peters Title:   Chief Financial Officer Lender:
First National Bank of Omaha By:   /s/ Kenneth Feaster Name:   Kenneth Feaster
Title:   Vice President

 

2